       Case 4:20-cr-00118-JAJ-HCA Document 45 Filed 12/07/20 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF IOWA
                                 CENTRAL DIVISION

 UNITED STATES OF AMERICA,
                Plaintiff,                                      No. 4:20-cr-118-JAJ
 vs.

 MARLIN SANTANA THOMAS,                                                ORDER

                Defendant.



       This case comes before the Court pursuant to defendant’s October 5, 2020 Motion to
Dismiss [Dkt. 30]. The government filed its resistance on November 16, 2020 [Dkt. 37]. On
November 30, 2020, defendant filed his reply [Dkt. 42], and a Motion for Hearing [Dkt. 43].
Because the Court finds the terms of the plea agreement are ambiguous, the Motion for Hearing is
GRANTED. The Court will hold an evidentiary hearing and admit parole evidence to determine
what those terms mean in the plea agreement.


                                         BACKGROUND
       On August 12, 2020, defendant Marlin Santana Thomas was charged by a 17-count
superseding indictment. He is charged with sex trafficking, in violation of 18 U.S.C. §§ 1591(a)(1)
and (b)(1) or (b)(2) (Counts 1, 2, 3, 8, 11, 12, 14, and 16); transportation for the purpose of
prostitution, in violation of 18 U.S.C. § 2421(a) (Counts 4, 6, and 9); transportation for purpose of
prostitution through coercion and enticement, in violation of 18 U.S.C. § 2422(a) (Counts 5, 7, and
10); distribution of a controlled substance to a person under age 21, in violation of 21 U.S.C.
§§ 841(a)(1), (b)(1)(C), and 859 (Counts 13 and 15); and use of a facility of interstate commerce
to facilitate prostitution, in violation of 18 U.S.C. § 1952(a)(3)(A) (Count 17).
       Thomas moves to dismiss the indictment contending that it violates his previous plea
agreement. Thomas was previously charged in this Court with assorted distribution of heroin
offenses. [United States v. Thomas, Case No. 4:18-cr-051-JAJ (S.D. Iowa) at Dkt. 23]. That case
was based on an investigation by the Des Moines Police Department (“DMPD”), led by Officer

                                                     1
       Case 4:20-cr-00118-JAJ-HCA Document 45 Filed 12/07/20 Page 2 of 7




Wilshusen, which included controlled buys in January and February 2018, and a search of
Thomas’s apartment on February 28, 2018. On that date, Thomas was charged by criminal
complaint with distribution of a controlled substance, in violation of 21 U.S.C. §§ 841(a) and
(b)(1)(C). [Id. at Dkt. 2]. A 5-count indictment was returned on March 27, 2018. [Id. at Dkt. 23].
Thomas entered a plea agreement with the government and pled guilty to Count 1 of the
Indictment. [Id. at Dtk. 39 (filed in the current case as Def. Ex. U, Dkt. 30-22) [hereinafter “Plea
Agreement”]].
       Paragraph 3 of Thomas’s plea agreement in Case No. 4:18-cr-051 reads:
       No Further Prosecution. The Government agrees that Defendant will not be charged
       in the Southern District of Iowa with any other federal criminal offense arising from
       or directly relating to this investigation. This paragraph and this Plea Agreement do
       not apply to (1) any criminal act occurring after the date of this agreement, (2) any
       crime of violence, or (3) any criminal offense which Defendant did not fully
       disclose to law enforcement during Defendant’s interviews pursuant to any proffer
       or other agreements with the United States.
Plea Agreement, ¶ 3.
       The parties agree that the first and third exceptions do not apply to the present prosecution.
Thus, to determine whether the current prosecution is barred by the Plea Agreement, the Court
must determine if the current charges “aris[e] from or directly relat[e] to this investigation,” and if
they are crimes of violence. There are four phrases in the agreement that are potentially ambiguous:
(1) “arising from”; (2) “directly relating to”; (3) “this investigation”; and (4) “crime of violence.”


                                       LEGAL STANDARD
       Plea agreements are like contracts and, thus, are generally interpreted “according to basic
principles of contract law.” United States v. Beattie, 919 F.3d 1110, 1114 (8th Cir. 2019); see also
Puckett v. United States, 556 U.S. 129, 137 (2009) (“[P]lea bargains are essentially contracts.”).1
The party asserting a breach of the plea agreement has the burden to show that a breach has
occurred. United States v. Raifsnider, 663 F.3d 1004, 1009 (8th Cir. 2011). Interpretation of plea


1
  The contract analogy is a useful, but imperfect, tool. A plea agreement “is not simply a contract
between two parties.” United States v. Norris, 486 F.3d 1045, 1048 (8th Cir. 2007) (en banc). It
also requires the acceptance of the district court to be effective. Id. This is so because a plea
“necessarily implicates the integrity of the criminal justice system.” Id. Until the district court
accepts the plea, “it is a mere executory agreement” from which “either party may withdraw.” Id.
at 1048–49.
                                                      2
        Case 4:20-cr-00118-JAJ-HCA Document 45 Filed 12/07/20 Page 3 of 7




agreements, however, is tempered by their constitutional implications—it is a violation of due
process to allow the government to breach a promise that induced a guilty plea. Margalli-Olvera
v. INS, 43 F.3d 345, 351 (8th Cir. 1994); see also Santobello v. New York, 404 U.S. 257, 262
(1971) (“[W]hen a plea rests in any significant degree on a promise or agreement of the prosecutor,
so that it can be said to be part of the inducement or consideration, such promise must be
fulfilled.”).
        To ensure uniform federal interpretation of plea agreements, the federal courts apply
federal common law. United States v. Norris, 486 F.3d 1045, 1054 (8th Cir. 2007) (en banc)
(Colloton, J., concurring). The courts look to the unambiguous terms of the plea agreement to
determine the intent of the parties. Margalli-Olvera, 43 F.3d at 351. Specifically, “courts look to
the reasonable beliefs of the defendant at the time a plea is entered to determine whether a plea
agreement has been breached.” United States v. Olesen, 920 F.2d 538, 541 n. 1 (8th Cir. 1990).
        But if the intent of the parties is not clear because the terms of the agreement are
ambiguous, “the ambiguities are construed against the government.” Margalli-Olvera, 43 F.3d at
353. Terms are ambiguous if they are susceptible to two or more different interpretations. United
States v. Lewis, 673 F.3d 758, 763 (8th Cir. 2011). Because the Eighth Circuit applies general
principles of contract law to plea agreements, Beattie, 919 F.3d at 1114, and because Thomas’s
plea agreement was fully integrated, see Plea Agreement, ¶ 27 (“This Plea Agreement, and any
attachments, is the entire agreement between the parties.”), it is appropriate to apply the parol
evidence rule to this agreement. Therefore, the Court will accept extrinsic evidence of the meaning
of terms in the plea agreement, only to the extent that it finds those terms are ambiguous. See
United States v. Copeland, 381 F.3d 1101, 1106 (11th Cir. 2004).


                                           ANALYSIS
1.      “Arising from”
        Thomas argues that the phrase “arising from” “is broad and unambiguous.” [Def. Br., Dkt.
30-1 at 21]. He argues that the phrase applies to “almost any causal relationship.” [Id. at 22
(quoting United States v. Bradford, 433 F. Supp. 2d 1001, 1003 (N.D. Iowa 2006)]. The
government does not propose any definition of “arising from” but argues that the sex trafficking
charges did not arise out of or directly relate to the heroin investigation because the heroin



                                                    3
       Case 4:20-cr-00118-JAJ-HCA Document 45 Filed 12/07/20 Page 4 of 7




investigation was temporally limited to January and February 2018 and “it originated
independently from the investigation of sex trafficking.” [Gov. Br., Dkt. 36 at 17-119].
       The cases that have interpreted the phrase “arising from” have done so in the context of
civil litigation, particularly in interpreting insurance contracts under state law. See, e.g., Great Am.
All. Ins. Co. v. Windermere Baptist Conference Ctr., 931 F.3d 771, 773 (8th Cir. 2019) (applying
Missouri law).2 But the phrase is subject to more than one reasonable interpretation—in fact, it
may represent a spectrum of causation and relationship. These cases do not address what the parties
would have intended this phrase to mean within a federal plea agreement, which implicates
defendant’s due process rights. Because the Plea Agreement is ambiguous as to what charges may
“arise from” the investigation, the Court will hear extrinsic evidence as to what the parties intended
by this phrase.


2.     “Directly relating to”
       Neither party offers a definition for the phrase “directly relating to,” although Thomas
argues that is broad. [Def. Br. Dkt. 30-1 at 22].3 The Court of Appeals for the Eighth Circuit has
described the phrase “relating to” as “the broadest language the parties could reasonably use.”
Fleet Tire Serv. of N. Little Rock v. Oliver Rubber Co, 118 F.3d 619, 621 (8th Cir. 1997). But the
Eighth Circuit has recently stepped back from an unbounded meaning of “relating.” Barcomb v.
General Motors LLC, 978 F.3d 545, 550 (8th Cir. 2020). Although the court described the term
“relating to” as “broad” and “indeterminate,” it acknowledged that the words “’extended to the
furthest stretch of their indeterminacy stop nowhere’ and so context ‘may tug in favor of a narrower
reading.’” Id. (quoting Mellouli v. Lynch, 575 U.S. 798, 135 S. Ct. 1980, 1990 (2015).


2
  See also Bethel v. Darwin Select Ins. Co., 735 F.3d 1035, 1039 (8th Cir. 2013) (Minnesota);
Brazas Sporting Arms, Inc. v. Am. Empire Surplus Lines Ins. Co., 220 F.3d 1, 7 (1st Cir. 2000)
(Massachusetts); Capitol Specialty Ins. v. Indus. Elecs. LLC, 407 Fed. Appx. 47, 51 (6th Cir. 2011)
(Kentucky). At least one Court of Appeals has interpreted the phrase in the context of statutory
interpretation. See Hamilton v. United Healthcare of La., 310 F.3d 385, 391 (5th Cir. 2002).
3
  The cases that interpret the phrase “relating to” tend to do so in the context of statutory
interpretation. United States v. Weis, 487 F.3d 1148, 1152 (8th Cir. 2007) (quoting Morales v.
Trans World Airlines, Inc., 504 U.S. 374, 383, (1992)); see also Estes v. Fed. Express Corp, 417
F.3d 870, 872 (8th Cir. 2005) (“Estes's state law claims are preempted if the claims ‘relate to’ an
employee benefit plan, 29 U.S.C. § 1144(a), such that they ‘[1] have a connection with or [2]
reference to such a plan.’” (quoting Howard v. Coventry Health Care, of Iowa, Inc., 293 F.3d 442,
446 (8th Cir.2002)) (alterations in original)).
                                                       4
       Case 4:20-cr-00118-JAJ-HCA Document 45 Filed 12/07/20 Page 5 of 7




       That the word “relating” is broad is not a functional definition for what the parties
reasonably understood “directly relating to” to mean at the time they executed the plea agreement.
First, the cases that have interpreted “relating” have not done so when it is modified by the word
“directly.” This adverb adds a layer of ambiguity to the reach of the word “relating.” Second,
“under federal common law ‘a contract should be interpreted as to give meaning to all of its
terms—presuming that every provision was intended to accomplish some purpose, and that none
are deemed superfluous.’” Harris v. The Epoch Group. L.C., 357 F.3d 822, 825 (8th Cir. 2004)
(quoting Transitional Learning Cmty. at Galveston, Inc. v. US Office of Pers. Mgmt., 220 F.3d
427, 431 (5th Cir.2000)). That the word “relating” is broad does not help the Court to distinguish
it from “arising from.” It is not clear from the face of the agreement how the parties distinguished
the phrases “arising from” and “directly relating to.” Therefore, the Court will hear extrinsic
evidence as to what the parties understood these phrases to mean when they entered the plea
agreement.


3.     “This investigation”
       The government argues that “this investigation” refers to “the investigation that spanned
from January through February 2018 that was led by Officer Wilshusen.” [Gov. Br., Dkt. 36 at
17]. The government argues “this investigation” does not include any federal or state rape or sex
trafficking investigations because “[a]ll of these investigations were handled by separate officers,
sometimes in separate units of DMPD.” [Id.]. In contrast, Thomas argues that the term applies to
“the government’s and its agent’s investigation.” [Def. Reply, Dkt. 42 at 1 (emphasis in original)].
He argues that the term applies broadly and is not limited to the information the government shares
with a defendant. [Id.]. Thus, defendant argues, the term “includes the investigation into Mr.
Thomas, including all of the misconduct that the DMPD was investigating and of which the
government was aware, which includes allegations of drug trafficking, sexual abuse and assault,
and trafficking of individuals.” [Def. Br., Dkt. 30-1 at 22–23].
       The term “this investigation” as used in Thomas’s Plea Agreement is subject to multiple
reasonable interpretations. Thomas urges the Court, based on the holding in Lagos v. United States,
138 S. Ct. 1684, 1688–89 (2018), to find that investigation refers to “the full scope of the
government’s and its agent’s investigation.” [Def. Reply, Dkt. 42, at 1]. But the Supreme Court in
Lagos did not define what constitutes the government’s investigation—it only considered “whether

                                                     5
       Case 4:20-cr-00118-JAJ-HCA Document 45 Filed 12/07/20 Page 6 of 7




the scope of the words ‘investigation’ and ‘proceedings’ is limited to government investigations
and criminal proceedings, or whether it includes private investigations and civil or bankruptcy
litigation.” Lagos, 138 S. Ct. at 1688. Lagos does not help the Court determine what information
falls within the “full scope” of the government’s investigation. The words “this investigation” may
refer only to the information gathered based on suspected heroin distribution and to prove those
charges. They may also refer to the entire body of facts known by the U.S. Attorney’s Office and
the DMPD related to Thomas. The words are ambiguous. Because the phrase is subject to multiple
reasonable interpretations, the Court will hear extrinsic evidence as to its meaning.


4.     “Crime of violence”
       Thomas argues that the phrase “crime of violence” is ambiguous, and thus should be
construed against the government. Thomas argues that the Court should apply the definition of
“crime of violence” found in 18 U.S.C. § 16 and apply the categorical approach to each count to
determine if he has been charged with a “crime of violence.” [Def. Br., Dkt. 30-1 at 19–21]. In
contrast, the government argues that the phrase “crime of violence” “has a very straightforward,
commonplace understanding: that Defendant committed an act of violence.” [Gov. Br., Dkt. 36, at
25 (emphasis in original)].
       The starting point for interpreting a contract is the plain meaning of the terms. See
Margalli-Olvera, 43 F.3d at 351. But when a contract uses “technical terms or words of art, . . .
we afford these terms ‘their technical meaning when used in a transaction within their technical
field.’” Hartford Fire Ins. Co. v. Clark, 562 F.3d 943, 947 (8th Cir. 2009) (quoting Restatement
(Second) of Contracts § 202(3)(b) (1981)). The practice of federal criminal law is a specialized
field. Within this field, litigants are familiar with the term “crime of violence” and its uses. See
United States v. Barefoot, 754 F.3d 226, 247 (4th Cir. 2014); United States v. Carr, No. 2:16-cr-
00265-CMN-CWH, 2018 WL 10016170 (D. Nev. Sept. 21, 2018). There is no indication in the
Plea Agreement that the parties meant anything other than the familiar, technical meaning of this
term. It is, therefore, unambiguous. The phrase “crime of violence” means “an offense that has as
an element of the offense the use, attempted use, or threatened use of physical force against the
person or property of another.” See 18 U.S.C. §§ 16, 924(c)(3), and 3156(a)(4); USSG §4B1.2(a).4


4
 This is referred to as the “elements clause.” Some of these statutory provisions also refer to “any
other offense that is a felony and that, by its nature involves a substantial risk that physical force
                                                      6
       Case 4:20-cr-00118-JAJ-HCA Document 45 Filed 12/07/20 Page 7 of 7




Furthermore, the Court will apply the categorical approach to determine if the crimes charged in
the Superseding Indictment are crimes of violence. See Barefoot, 754 F.3d at 247; Carr, 2018 WL
10016170 at *3.


                                         CONCLUSION

       Because the terms “arising from,” “directly relating to,” and “this investigation”
are ambiguous as used in Thomas’s Plea Agreement, the Court will hold an evidentiary hearing.
The Court will accept extrinsic evidence as to what the parties believed these phrases to mean at
the time they entered the Plea Agreement.
       Upon the foregoing,
       IT IS ORDERED that defendant’s November 30, 2020 Motion for Hearing [Dkt 43] is
granted.
       IT IS FURTHER ORDERED that an evidentiary hearing as to the parties’ understandings
of the phrases “arising from,” “directly relating to,” and “this investigation” shall be held
on January 7, 2021, at 1:30 pm.
        DATED this 7th day of December, 2020.




against the person or property of another may be used in the course of committing the offense”
(the “residual clause”). However, the Supreme Court has found that, in some circumstances, the
residual clause is unconstitutionally vague. See, e.g., Sessions v. Demaya, 138 S. Ct. 1204 (2018).
Because a plea agreement must be interpreted against the government, Margalli-Olvera, 43 F.3d
at 353, the Court will apply the narrowest definition of “crime of violence” that the parties could
reasonably have believed would apply when the agreement was signed.
                                                    7
